Name: Commission Regulation (EU) NoÃ 80/2010 of 28Ã January 2010 amending Regulation (EC) NoÃ 718/2007 implementing Council Regulation (EC) NoÃ 1085/2006 establishing an instrument for pre-accession assistance (IPA)
 Type: Regulation
 Subject Matter: EU finance;  budget;  European construction;  economic policy;  management
 Date Published: nan

 29.1.2010 EN Official Journal of the European Union L 25/1 COMMISSION REGULATION (EU) No 80/2010 of 28 January 2010 amending Regulation (EC) No 718/2007 implementing Council Regulation (EC) No 1085/2006 establishing an instrument for pre-accession assistance (IPA) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1085/2006 of 17 July 2006 establishing an Instrument for Pre-Accession Assistance (IPA) (1) (the IPA Regulation) and in particular Article 3(3) thereof, Whereas: (1) Commission Regulation (EC) No 718/2007 of 12 June 2007 implementing Council Regulation (EC) No 1085/2006 establishing an instrument for pre-accession assistance (IPA) (2) provides detailed rules for the implementation of the IPA Regulation. (2) In the light of the experience gained in the first years of implementation of the IPA Regulation, it has appeared necessary to proceed with a limited revision of Regulation (EC) No 718/2007 with a view to removing some inconsistencies and erroneous cross references, enhancing clarity in the text of some articles and amending some of the specific provisions with a view to enhancing coherence, efficiency and effectiveness in the implementation of the instrument. (3) It is necessary to further clarify when common provisions are subject to specific provisions under different IPA components. The provisions concerning the evaluation of assistance should be brought into line with the requirements of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3) and Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4) while ensuring a better consistency between common provisions applicable to all IPA components and specific provisions applicable to each IPA component. (4) The specific provisions concerning the Transition assistance and institution building component should better reflect the provisions of the IPA Regulation, namely as regards the areas of assistance to countries listed in Annex I to the IPA Regulation and the possibility to programme assistance through multi-annual as well as annual programmes. Furthermore, in view to ensure a coherent approach among IPA components, the ceiling of the Community contribution in the case of investment operations should be raised to 85 % of the eligible expenditure so as to align with the revised aid intensity for investments applicable under the Regional development component. (5) In the specific provisions of the Cross-border cooperation component, namely for cross-border programmes between beneficiary countries and Member States, it appears necessary to substantially increase the pre-financing amount paid to the body designated by the participating countries to receive the payments made by the Commission. (6) Some of the specific provisions of the Regional development component, the Human resources development component and the Rural development component need to be further aligned with the rules governing the Structural and Cohesion funds and the Rural development funds in EU Member States, of which they are the precursor. (7) The provisions laid down in this Regulation are in accordance with the opinion of the IPA Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 718/2007 is amended as follows: 1. in Article 8(4), point (c) is replaced by the following: (c) provisions relating to the establishment and regular updating, by the beneficiary country, of a road map with indicative benchmarks and time limits to achieve decentralisation without ex ante controls by the Commission as referred to in Articles 14 and 18; these provisions are only required for those components or programmes where the Commission Decision of the conferral of management powers as referred to in Article 14 provides for ex ante controls to be performed by the Commission.; 2. Article 31 is replaced by the following: Article 31 Specific bodies Within the overall framework defined by the structures and authorities as set out in Article 21, the functions described in Article 28 may be grouped and assigned to specific bodies within or outside the operating structures designated. This grouping and assignation shall respect the appropriate segregation of duties imposed by Regulation (EC, Euratom) No 1605/2002 and ensure that the final responsibility for the functions described in the said Article shall remain with designated operating structure. Such a structure shall be formalised in written agreements and shall be subject to accreditation by the national authorising officer and the conferral of management by the Commission.; 3. Article 34 is amended as follows: (a) in paragraph 2, the second subparagraph is replaced by the following: Launch of calls for proposals or calls for tenders may also be eligible prior to the initial conferral of management and after 1 January 2007, subject to this initial conferral of management being in place within the time limits defined in a reserve clause to be inserted in the operations or calls concerned, and, except for the rural development component, subject to the prior approval of the documents concerned by the Commission. The calls for proposal or calls for tender concerned may be cancelled or modified depending on the decision on conferral of management.; (b) in paragraph 3, the introductory phrase is replaced by the following: 3. Unless otherwise provided for under the specific provisions laid down under each IPA component, the following expenditure shall not be eligible under the IPA Regulation:; 4. in Article 35(3), the second indent is replaced by the following:  the regional development component.; 5. Article 36 is replaced by the following: Article 36 Property of interests Any interest earned on any of the component-specific euro accounts opened by the national fund in the event of decentralised management remains the property of the beneficiary country. Interest generated by the financing by the Community of a programme shall be posted exclusively to that programme, being regarded as a resource for the beneficiary country in the form of a national public contribution, and shall be declared to the Commission, at the time of the final closure of the programme.; 6. in Article 37, paragraph 2 is replaced by the following: 2. All operations receiving assistance under the various IPA components shall require national and Community contributions, unless otherwise provided for under the specific provisions laid down under each IPA component.; 7. in Article 40, paragraph 7 is replaced by the following: 7. Amounts set out in the programme submitted by the beneficiary country, in certified statements of expenditure, in payment applications and in expenditure mentioned in the implementation reports, shall be denominated in euro. Beneficiary countries shall convert the amounts of expenditure incurred in national currency into euro using the monthly accounting rate of the euro established by the Commission for the month during which the expenditure was registered in the accounts of the national fund or the operating structure concerned, as appropriate.; 8. in Article 47(1), the third indent is replaced by the following:  de-commitment of the final balance of the budgetary commitment by the Commission.; 9. Article 50 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The national authorising officer, who bears in the first instance the responsibility for investigating irregularities, shall make the financial adjustments where irregularities or negligence are detected in operations or programmes, by cancelling all or part of the Community contribution to the operations or the programmes concerned. The national authorising officer shall take into account the nature and gravity of the irregularities and the financial loss to the Community contribution.; (b) paragraph 2 is replaced by the following: 2. In case of an irregularity, the national authorising officer shall recover the Community contribution paid to the final beneficiary in accordance with national recovery procedures.; 10. Article 57 is amended as follows: (a) paragraph 2 is replaced by the following: 2. Multiannual indicative planning documents, as described in Article 5, shall be subject to ex-ante evaluation, carried out by the Commission.; (b) paragraph 4 is replaced by the following: 4. Programmes shall be subject to ex-ante evaluations, as well as interim and/or ex-post evaluations, as appropriate, in accordance with the specific provisions laid down under each IPA component in Part II of this Regulation and in accordance with Article 21 of Regulation (EC, Euratom) No 2342/2002.; (c) paragraphs 5 and 6 are deleted; (d) paragraph 7 is replaced by the following: 7. The results of evaluations shall be taken into account in the programming and implementation cycle.; 11. in Article 58, paragraph 1 is replaced by the following: 1. In the case of decentralised management, the beneficiary country shall, within six months after the entry into force of the first financing agreement, set up an IPA monitoring committee, in agreement with the national IPA coordinator and the Commission, to ensure coherence and coordination in the implementation of the IPA components.; 12. in Article 59, paragraph 1 is replaced by the following: 1. The IPA monitoring committee shall be assisted by sectoral monitoring committees set up under the IPA components within six months after the entry into force of the first financing agreement, in accordance with the specific provisions laid down in Part II. The sectoral monitoring committees shall be attached to programmes or components. They may include representatives of civil society, where appropriate.; 13. Article 60 is replaced by the following: Article 60 Monitoring in the case of centralised and joint management In the case of centralised and joint management, the Commission may undertake any actions it deems necessary to monitor the programmes concerned. In the case of joint management, these actions may be carried out jointly with the international organisation(s) concerned. The national IPA coordinator may be associated with the monitoring actions.; 14. in Article 62, paragraph 2 is replaced by the following: 2. In the case of decentralised management, the operating structures shall be responsible for organising the publication of the list of the final beneficiaries, the names of the operations and the amount of Community funding allocated to operations. They shall ensure that the final beneficiary is informed that the acceptance of funding is also an acceptance of their inclusion in the list of final beneficiaries published. Any personal data included in this list shall be processed in accordance with the requirements of Regulation (EC) No 45/2001 of the European Parliament and the Council (5). 15. in Article 64, the following phrase is added at the end of paragraph 2: On a case-by-case basis, the Commission may decide to grant assistance under this component for the above areas to beneficiary countries listed in Annex I to the IPA Regulation that have not yet been conferred management powers referred to Article 14.; 16. in Article 66(3) the following point (c) is added: (c) costs relating to a bank guarantee or comparable surety to be lodged by the final beneficiary of a grant.; 17. in Article 67(2) the two figures 75 % are replaced by 85 % and the figure 25 % is replaced by 15 %; 18. in Article 68, the introductory phrase is replaced by the following: Assistance under this component shall in principle take the form of:; 19. in Article 69, paragraphs 1, 2 and 3 are replaced by the following: 1. National programmes shall be adopted by the Commission on the basis of proposals from the beneficiary country, which shall take into account the principles and priorities set out in the multiannual indicative planning documents referred to in Article 5. Proposals shall in particular list the priority axes to be covered in the beneficiary country concerned, which may include the areas of assistance laid down in Article 64. 2. Beneficiary countries proposals shall be selected through transparent procedures, including consultation of the relevant stakeholders while proposals are being drafted. 3. Each year, following discussions between the Commission and the beneficiary country about their proposals, project fiches shall be submitted to the Commission by the beneficiary country. The project fiches shall set out clearly the priority axes, the envisaged operations and their chosen implementing methods. Financing proposals shall be prepared by the Commission in view of the project fiches.; 20. in Article 72, paragraph 3 is replaced by the following: 3. The regional programmes shall cover beneficiary countries in the Western Balkans. The programmes shall in particular target reconciliation, reconstruction and political cooperation in the Region.; 21. in Article 73, paragraph 3 is replaced by the following: 3. Regional and horizontal programmes shall be implemented by the Commission on a centralised basis or by joint management with international organisations as defined by Article 53d of Regulation (EC, Euratom) No 1605/2002.; 22. Article 75 is amended as follows: (a) in paragraph 1, point (a) is replaced by the following: (a) organise the preparation of the proposals as referred to in Article 69;; (b) in paragraph 2, the first subparagraph is replaced by the following: With reference to Article 28, the operating structure shall include one or more implementing agencies, which shall be established within the national administration of the beneficiary country or under its direct control.; 23. Article 78 is replaced by the following: Article 78 Implementation principles in the event of participation in Community programmes and agencies In the case of participation in Community programmes and agencies, implementation shall consist in the payment, to the programme and agency budget, of the part of the financial contribution of the beneficiary country which is financed under IPA. The payment shall be made by the national fund in the case of decentralised management and by ministries or other public bodies concerned in the beneficiary countries in the case of centralised management. In the latter case, there will be no pre-financing payments of the Community contribution by the Commission.; 24. Article 82 is replaced by the following: Article 82 Evaluation 1. Programmes under the transition assistance and institution building component shall be subject to ex-ante as well as interim and/or ex-post evaluation, in accordance with Article 57. 2. Prior to the conferral of management powers on the beneficiary country, all evaluations shall be carried out by the Commission. After the conferral of management powers, the beneficiary country shall be responsible for carrying out interim evaluation, as appropriate, without prejudice to the Commissions rights to perform any ad-hoc evaluations it deems necessary. Responsibility for ex-ante and ex-post evaluations shall remain with the Commission even after the conferral of management powers, without prejudice to the beneficiary countrys right to carry out any such evaluations as it deems necessary. 3. In line with Article 22 of the IPA Regulation, the relevant evaluation reports shall be sent to the IPA Committee for discussion.; 25. in Article 86, paragraph 4 is replaced by the following: 4. The cross-border cooperation component may also support, where appropriate, the participation of eligible regions of the beneficiary countries in transnational and interregional programmes under the European territorial cooperation objective of the Structural Funds and in multilateral sea basin programmes under Regulation (EC) No 1638/2006 of the European Parliament and of the Council (6). The rules governing the participation of beneficiary countries in the above programmes shall be established in the relevant programming documents and/or in the relevant financing agreements, as appropriate. 26. Article 89 is amended as follows: (a) in paragraph 2, point (b) is deleted; (b) in paragraph 3, the following point (g) is added: (g) The purchase of land for an amount up to 10 % of the eligible expenditure of the operation concerned.; 27. Article 92 is amended as follows: (a) in paragraph 1, the second subparagraph is replaced by the following: Where the cross-border programme is implemented under the transitional arrangements referred to in Article 99, annual or multiannual financing agreements shall be concluded between the Commission and each of the beneficiary countries participating in the programme. Each such financing agreement shall cover the Community contribution for the beneficiary country and the year(s) concerned, as specified in the financing plan referred to in Article 99(2).; (b) paragraph 2 is replaced by the following: 2. For cross-border programmes concerning the cooperation referred to in Article 86(1)(b), annual or multiannual financing agreements shall be concluded between the Commission and each of the beneficiary countries participating in the programme on the basis of the decision referred to in Article 91(6). Each such financing agreement shall cover the Community contribution for the beneficiary country and the year(s) concerned, as specified in the financing plan referred to in Article 94(2), second subparagraph.; 28. in Article 94(1)(h), point (iii) is replaced by the following: (iii) as applicable, information about the competent body for receiving the payments made by the Commission and the body or bodies responsible for making payments to the final beneficiaries;; 29. Article 95 is amended as follows: (a) in paragraph 1, the second subparagraph is replaced by the following: Participating countries may also identify joint operations outside calls for proposals. In that event, the joint operation shall be specifically mentioned in the cross-border programme or, if it is coherent with the priorities or measures of the cross-border programme, shall be identified any time after the adoption of the programme in a decision taken by the joint monitoring committee referred to in Article 110 or in Article 142.; (b) paragraph 3 is replaced by the following: 3. For cross-border programmes concerning cooperation referred to under Article 86(1)(a), operations selected shall include final beneficiaries from at least one of the participating Member States and one of the participating beneficiary countries.; 30. Article 96 is replaced by the following: Article 96 Responsibilities of the lead beneficiary and the other final beneficiaries 1. For cross-border programmes concerning the cooperation referred to under Article 86(1)(a), the final beneficiaries of an operation shall appoint a lead beneficiary among themselves prior to the submission of the proposal for the operation. The lead beneficiary shall be established in one of the participating countries and shall assume the following responsibilities: (a) it shall lay down the arrangements for its relations with the final beneficiaries participating in the operation in an agreement comprising, inter alia, provisions guaranteeing the sound financial management of the funds allocated to the operation, including the arrangements for recovering amounts unduly paid; (b) it shall be responsible for ensuring the implementation of the entire operation; (c) it shall be responsible for transferring the Community contribution to the final beneficiaries participating in the operation; (d) it shall ensure that the expenditure presented by the final beneficiaries participating in the operation has been paid for the purpose of implementing the operation and corresponds to the activities agreed between the final beneficiaries participating in the operation; (e) it shall verify that the expenditure presented by the final beneficiaries participating in the operation has been validated by the controllers referred to in Article 108. 2. For cross-border programmes concerning cooperation referred to under Article 86(1)(a) implemented under the transitional arrangements laid down in Article 99: (a) the final beneficiaries of an operation in the participating Member States shall appoint a lead beneficiary among themselves prior to the submission of the proposal for the operation. The lead beneficiary shall be established in one of the participating Member States and shall assume the responsibilities under points (a) to (e) of paragraph 1 for the part of the operation taking place in the Member States; (b) the final beneficiaries of an operation in each participating beneficiary country shall appoint a lead beneficiary among themselves prior to the submission of the proposal for the operation. The lead beneficiaries shall be established in the respective participating beneficiary country and shall assume the responsibilities listed under points (a) to (d) of paragraph 1 for the part of the operation taking place in the respective country. The lead beneficiaries of the participating Member States and beneficiary countries shall ensure a close coordination of the implementation of the operation. 3. For cross-border programmes concerning cooperation referred to under Article 86(1)(b), the final beneficiaries of an operation in each participating beneficiary country shall appoint a lead beneficiary among themselves prior to the submission of the proposal for an operation. The lead beneficiaries shall be established in the respective participating beneficiary country and shall assume the responsibilities listed under points (a) to (d) of paragraph 1 for the part of the operation taking place in the respective country. The lead beneficiaries of the participating beneficiary countries shall ensure a close coordination of the implementation of the operation. 4. Each final beneficiary participating in the operation is responsible for irregularities in the expenditure which it has declared.; 31. in Article 97(1), the second subparagraph is replaced by the following: At project level, in exceptional cases, expenditure incurred outside the programme area as defined in the first subparagraph, may be eligible, if the project could only achieve its objectives with that expenditure.; 32. in Article 103(1), point (c) is replaced by the following: (c) verifying the regularity of expenditure. For this purpose, the relevant provisions of Article 13 of Regulation (EC) No 1828/2006 shall apply mutatis mutandis. The managing authority shall satisfy itself that the expenditure of each final beneficiary participating in an operation has been validated by the controller referred in Article 108;; 33. in Article 104, point (g) is replaced by the following: (g) sending the Commission, by 31 March each year, a statement identifying the following for each priority axis of the cross-border programme: (i) the amounts withdrawn from statements of expenditure submitted during the preceding year following cancellation of all or part of the public contribution for an operation; (ii) the amounts recovered which have been deducted from statements of expenditure submitted during the preceding year; (iii) a statement of amounts to be recovered as at 31 December of the preceding year classified by the year in which recovery orders were issued; (iv) a list of amounts for which it was established during the preceding year that they cannot be recovered or which are not expected to be recovered, classified by the year in which the recovery orders were issued. For the purposes of points (i), (ii) and (iii), aggregate amounts related to irregularities reported to the Commission under Article 28 of Regulation (EC) No 1828/2006, in accordance with Article 138(2) of this Regulation, shall be provided for each priority axis. For the purposes of point (iv), any amount related to an irregularity reported to the Commission under Article 28 of Regulation (EC) No 1828/2006, in accordance with Article 138(2) of this Regulation, shall be identified by the reference number of that irregularity or by any other adequate method. For each amount referred to in point (iv), the certifying authority shall indicate whether it requests the Community share to be borne by the general budget of the European Union. If, within one year from the date of the submission of the statement, the Commission does not request information for the purposes of Article 114(2) of this Regulation, inform the participating countries in writing about its intention to open an enquiry in respect of that amount or request that the participating countries continue the recovery procedure, the Community share shall be borne by the general budget of the European Union. The time limit of one year shall not apply in cases of suspected or established fraud.; 34. in Article 105(1)(d), the date 31 December is replaced by 31 March; 35. in Article 108, paragraph 2 is replaced by the following: 2. Each participating country shall ensure that the expenditure can be validated by the controllers within a period of three months from the date of its submission by the final beneficiary to the controllers.; 36. Article 112 is amended as follows: (a) in paragraph 1, second subparagraph, the wording 31 December of the fourth year is replaced by 31 March of the fifth year; (b) in paragraph 2(b), point (i) is replaced by the following: (i) the expenditure paid out by the final beneficiary included in application for payments sent to the managing authority and the corresponding public contribution;; 37. in Article 115(2), point (d) is replaced by the following: (d) the procedures by which final beneficiaries applications for reimbursement are received, verified and validated, and the procedures by which payments to final beneficiaries are authorised, executed and entered in the accounts;; 38. in Article 121, paragraph 1 is replaced by the following: 1. For the award of service, supply and work contracts, the procurement procedures shall follow the provisions of Chapter 3 of Part 2, Title IV of Regulation (EC, Euratom) No 1605/2002 and Chapter 3 of Part 2, Title III of Regulation (EC, Euratom) No 2342/2002, as well as Commission Decision C(2007) 2034 on the rules and procedures applicable to service, supply and work contracts financed by the general budget of the European Communities for the purposes of cooperation with third countries, with the exclusion of Section II.8.2. Those provisions shall apply in the whole area of the cross-border programme, both on the Member States and on the beneficiary countries territory.; 39. in Article 124, paragraph 2 is replaced by the following: 2. Where the contribution from the Community funds is calculated with reference to public expenditure as provided for in Article 90(2), any information on expenditure other than public expenditure shall not affect the amount due as calculated on the basis of the payment request.; 40. Article 126 is replaced by the following: Article 126 Wholeness of payment to final beneficiaries The provisions laid down in Article 40(9) apply mutatis mutandis.; 41. in Article 127(3), the second subparagraph is replaced by the following: The amount shall be converted into euro using the monthly accounting exchange rate of the Commission in the month in which the expenditure was submitted by the final beneficiary to the controllers referred to in Article 108. This rate shall be published electronically by the Commission each month.; 42. in Article 128(1), the amount of pre-financing of 25 % is replaced by 50 %; 43. Article 139 is amended as follows: (a) in paragraph 5, point (c) is replaced by the following: (c) For the part of the cross-border programme concerning the respective country, the implementing agency shall undertake tendering, contracting, payments, accounting and financial reporting of the procurement of services, supplies and works and contracting, payments, accounting and financial reporting of grants.; (b) paragraph 6 is replaced by the following: 6. In the event of centralised management, functions and responsibilities of the operating structures shall be defined in the relevant cross-border programmes.; 44. in Article 140(1), point (a) is replaced by the following: (a) approve the criteria for selecting the operations financed by the cross-border programme including those operations identified outside calls for proposals as referred to in Article 95(1);; 45. in Article 141, the third paragraph is replaced by the following: In the event of decentralised management, the Commission may perform any ad-hoc evaluations it deems necessary.; 46. Article 148 is amended as follows: (a) paragraph 2 is replaced by the following: 2. In addition to the rules set out in Article 34(3), depreciation costs for the infrastructures shall not be eligible.; (b) the following paragraph 3 is added: 3. By way of derogation from Article 34(3), operating costs, including rental costs, exclusively related to the period of co-financing of the operation, may be eligible.; 47. in Article 149, paragraph 2 is replaced by the following: 2. The Community contribution shall not exceed the ceiling of 85 % of the eligible expenditure at the level of the priority axis.; 48. Article 150 is amended as follows: (a) paragraph 1 is replaced by the following: 1. For the purposes of this component, a revenue-generating project means any operation proposed for pre-accession assistance involving an investment in infrastructure, the use of which is subject to charges borne directly by users and which generates revenues, or any operation involving the sale or rent of land or buildings or any other provision of services against payments.; (b) paragraph 2 is replaced by the following: 2. Eligible expenditure for revenue-generating projects, used for calculating the Community contribution in accordance with Article 149, shall not exceed the current value of the investment cost minus the current value of the net revenue from the investment over a specific reference period for (a) investments in infrastructure; or (b) other projects where it is possible to objectively estimate the revenues in advance.; (c) the following paragraph 5 is added: 5. The provisions of this Article do not apply to: (a) operations co-financed under this component, the total cost of which is equal or less than EUR 1 million; (b) revenues generated throughout the economic lifetime of the co-financed investments in the case of investments in firms; (c) revenues generated within the framework of financing instruments which facilitate access to revolving financing through venture capital, loan and guarantee funds.; 49. in Article 152(2), the following point (d) is added: (d) costs relating to a bank guarantee or comparable surety to be lodged by the beneficiary of the grant.; 50. in Article 156(1), point (c) is replaced by the following: (c) following the revision of the multiannual indicative planning document;; 51. in Article 160, the following paragraph 4 is added: 4. In the case of the regional development component, at the time of the revision of operational programmes as referred to in Article 156, the pre-financing referred to in paragraph 3 of this Article may be increased up to a maximum of 30 % of the Community contribution for the three most recent years.; 52. in Article 167(4), point (c) is replaced by the following: (c) examine at each meeting the results of implementation, particularly the achievement of the targets set for each priority axis and measures and interim evaluations referred to in Article 57; it shall carry out this monitoring by reference to the indicators referred to in Article 155(2)(d).; 53. in Article 181, paragraph 2 is replaced by the following: 2. Beneficiary countries shall elaborate a training strategy for the implementation of the operations envisaged under paragraph 1. The strategy shall include a critical assessment of the existing training structures, an analysis of the training needs and objectives. It shall also establish a set of criteria for the selection of training providers. A description of the training strategy shall be included in the programme.; 54. in Article 182, paragraph 2 is replaced by the following: 2. The sectoral monitoring committee for this component shall be consulted on the technical assistance activities. It shall approve each year an annual action plan for the implementation of technical assistance activities.; 55. in Article 184, paragraph 2 is replaced by the following: 2. Each programme shall include: (a) a quantified description of the current situation showing disparities, shortcomings and potential for development, the main results of previous operations undertaken with Community and other bilateral or multilateral assistance, the financial resources deployed and the evaluation of results available; (b) a description of the national rural development strategy proposed, based on an analysis of the current situation in the rural areas; (c) a description of the strategic priorities of the programme, based on the national rural development strategy and on an analysis of the sectors concerned, involving independent expertise. It shall also include quantified objectives, indicating for each priority axis set out under Article 171(1) the appropriate monitoring and evaluation indicators; (d) an explanation of how the overall strategic approach and sectoral strategies identified in the multiannual indicative planning document of the beneficiary country are translated into specific actions within the rural development component; (e) an indicative overall financial table summarising the national, Community and, where appropriate, the private financial resources provided for and corresponding to each rural development measure, as well as the EU co-financing rate by axis; (f) a description of the measures chosen from Article 171 including:  the definition of final beneficiaries,  the geographic scope,  the eligibility criteria,  the ranking criteria for selecting projects,  monitoring indicators,  quantified target indicators; (g) a description of the operating structure for the implementation of the programme, including monitoring and evaluation; (h) the names of the authorities and bodies responsible for carrying out the programme; (i) the results of consultations and provisions adopted for associating the relevant authorities and bodies as well as appropriate economic, social and environmental partners; (j) the results and recommendations of the ex-ante evaluation of the programme, including the description of the follow-up undertaken by the beneficiary countries on recommendations.; 56. in Article 193(1), the introductory phrase is replaced by the following: 1. Under this component, the sectoral annual reports referred to in Article 61(1) shall be submitted to the Commission, the national IPA coordinator and the national authorising officer within six months of the end of each full calendar year of programme implementation.; 57. in the Annex, point 3(o) is replaced by the following: (o) Segregation of duties  ensuring that different tasks in the life of the same transaction are allocated to different staff to ensure some automatic cross-checking controls.. Article 2 Entry into force This Regulation shall enter into force on the first day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 210, 31.7.2006, p. 82. (2) OJ L 170, 29.6.2007, p. 1. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 357, 31.12.2002, p. 1. (5) OJ L 8, 12.1.2001, p. 1.; (6) OJ L 310, 9.11.2006, p. 1.;